UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7239


ZACHARY ADAM CHESSER, a/k/a Abu Talhah,

                Plaintiff – Appellant,

           v.

BARBARA KATENBRINK CHESSER; STACY ANDERSON; LORI BATTISTONI;
MARYSE C. ALLEN,

                Defendants – Appellees,

PAULA MENGES; SEAN KIRGAN; GEORGE PIRO; STEPHEN            HEBERT;
FEDERAL BUREAU OF INVESTIGATION; SECRET SERVICE,

                Parties-in-Interest – Appellees.

------------------------------

LARTEASE MARTRELL TIFFITH, Esq.,

                Amicus Curiae.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00129-LO-IDD)


Argued:   March 26, 2015                        Decided:   May 1, 2015


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.
ARGUED: Jason Ryan LaFond, MAYER BROWN, LLP, Washington, D.C.,
for Appellant.     Lowell Vernon Sturgill, Jr., UNITED STATES
DEPARTMENT   OF  JUSTICE,   Washington,   D.C.,  for   Appellees.
Lartease Martrell Tiffith, GOLDSTEIN & MCCLINTOCK, Washington,
D.C., as Court-Assigned Amicus Counsel.      ON BRIEF: Joyce R.
Branda, Acting Assistant Attorney General, Barbara L. Herwig,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Dana J. Boente, United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Zachary Chesser, on behalf of himself, his wife, and his

minor    child, 1    brought    this   action    against      various    state      and

federal officials and agencies, alleging that they violated his

constitutional        and   statutory    rights    in    relation       to    custody

hearings between Chesser, his wife, and his mother. Chesser, a

federal prisoner proceeding pro se, filed a complaint of more

than 100 pages (and included more than 100 additional pages of

attachments)        and   alleged    claims    under    the   Constitution,         the

Foreign    Intelligence        Surveillance     Act,    the   Privacy        Act,   and

Bivens v. Six Unknown Named Agents, 403 U.S. 388, 397 (1971).

Applying    its     gatekeeper      function   under    the   Prison     Litigation

Reform Act (PLRA), the district court sua sponte dismissed the

complaint as frivolous prior to service. Chesser moved under

Federal Rule of Civil Procedure 60(b) for reconsideration and

attached a proposed amended complaint. The district court denied

the motion and concluded that amendment would be futile because

Chesser’s complaint failed to comply with Federal Rule of Civil




     1
       Jaime Smith was also listed as a plaintiff in the original
complaint; she is not included in the amended complaint and is
not part of this appeal.



                                         3
Procedure 11(a) and still failed to state viable claims. Chesser

noted a timely appeal. 2

       On appeal, and now represented by counsel, Chesser contests

the district court’s conclusion that his complaint was frivolous

and the court’s denial of his Rule 60(b) motion and his motion

to file an amended complaint. In addition, Chesser specifically

argues that two claims—a Bivens claim and a Privacy Act claim—

have merit. Having reviewed the parties’ filings, and with the

benefit of oral argument, we affirm the dismissal of Chesser’s

original complaint as frivolous and the denial of the Rule 60(b)

motion on all but the specified Bivens and Privacy Act claims.

We also affirm the denial of Chesser’s Rule 60(b) motion as to

his Bivens claim, albeit on slightly different grounds than the

district court. See Wilson v. Libby, 535 F.3d 697, 704-05 (D.C.

Cir.       2008)   (Privacy   Act    precludes    Bivens   remedy     for    alleged

violation of Fifth Amendment right to privacy); Downie v. City

of   Middleburg       Heights,      301 F.3d 688,   698   (6th   Cir.    2002)

(finding      Privacy   Act   is    a     “comprehensive   legislative       scheme”

that precludes additional Bivens remedies).



       2
       Because the Government had not been served with Chesser’s
complaint, we invited it to file a brief as an interested party
on appeal. We also appointed amicus curiae to argue on behalf of
the district court’s determination that Chesser’s complaint was
frivolous.



                                            4
     However,        we   vacate   and   remand      on    Chesser’s      Privacy    Act

claim against the FBI and Secret Service. 3 The district court did

not expressly pass upon this claim in denying Chesser’s Rule

60(b) motion, 4 and the Government, which has not yet been served

as a party in the district court, requests that the claim be

remanded   to    the      district   court.        See    Gov’t    Br.   at   28   (“The

district court did not specifically explain why the complaint

fails to state a Privacy Act claim                       . . . [w]e believe that

claim should be remanded for the district court to address it in

the first instance”).

     Based      on    the    foregoing,       we     affirm       the    dismissal   of

Chesser’s original complaint and the denial of Chesser’s Rule

60(b) motion except for the Privacy Act claim. On that claim, we

vacate the district court’s order and remand with instructions




     3
       We do not remand Chesser’s Privacy Act claims against any
individual defendants, however, because the Act only authorizes
suit against federal agencies. See 5 U.S.C. §§ 552(a)(4)(B),
552a(g)(1); see also Martinez v. Bureau of Prisons, 444 F.3d
620, 624 (D.C. Cir. 2006).
     4
       The district court denied the Rule 60(b) motion and the
motion to file an amended complaint because Chesser’s wife
failed to comply with Rule 11(a), which requires parties (here,
Chesser’s wife) to sign pleadings and instructs a court to
“strike an unsigned paper unless the omission is promptly
corrected.” Fed. R. Civ. P. 11(a). Chesser has “corrected” the
violation on appeal by affirming that his wife is no longer a
party to the action.



                                          5
to permit Chesser to file an amended complaint raising only a

Privacy Act claim against the FBI and Secret Service.

                                                AFFIRMED IN PART,
                                                 VACATED IN PART,
                                                     AND REMANDED




                                6